Citation Nr: 0402155	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder dislocation and anterior shoulder 
stabilization procedure with chronic pain and persistent 
instability, on appeal from an original evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut which granted service connection for 
the left shoulder disability and assigned a disability rating 
of 20 percent.  The veteran appealed, contending that a 
rating in excess of 20 percent was warranted.  Following 
appellate review in December 2000 and June 2003, the Board 
remanded the case to the RO for additional development of the 
record.  The case has been returned to the Board for further 
appellate review.


FINDING OF FACT

The veteran failed to report without good cause for 
previously scheduled neurological and orthopedic VA 
examinations on three different occasions.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder dislocation and anterior shoulder 
stabilization procedure with chronic pain and persistent 
instability is not warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 3.326, 3.655 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000). See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions. That is, by way of the 
rating decision in December 2002, the statements of the case 
(SSOC) dated in December 2002 and July 2003, the Board's 
remands in December 2000 and June 2003, and the letter 
regarding the VCAA in October 2001, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claims and the evidence not of record that is necessary.  In 
addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  Also, a June 2003 letter to the veteran from the RO 
asked him to identify "any other evidence or information" 
that he thought would support his claim.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA, including asking him to submit everything he has 
which is pertinent to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  The Board also notes that 
the veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  Id.  This is because the 
VCAA did not become law until after the initial unfavorable 
decision in this case.  The Board finds that the veteran has 
not been prejudiced thereby as he has been fully informed of 
the provisions thereof as relevant to his claim and afforded 
the opportunity to identify relevant evidence.  VA has also 
taken all appropriate action to develop his claim.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the assignment of a 
higher evaluation due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  38 U.S.C.A. § 7261(b) (West 2002).  

Analysis

The veteran disagrees with the adequacy of the 20 percent 
evaluation assigned to his status post left shoulder 
dislocation and anterior shoulder stabilization procedure 
with chronic pain and persistent instability.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2003).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

By a May 1998 rating decision, service connection for status 
post left shoulder dislocation and anterior shoulder 
stabilization with chronic pain and persistent instability 
was granted and assigned a 20 percent rating

The veteran disagreed with the evaluation assigned for the 
left shoulder disability in July 1998.

By a rating decision dated in November 1998, the RO confirmed 
and continued the 20 percent evaluation for the left shoulder 
disability.  The veteran filed a timely appeal following the 
April 1999 issuance of the statement of the case.

The veteran provided testimony at a hearing before a RO 
hearing officer in October 1999.

The veteran underwent a VA examination in January 2000 in 
which the examiner concluded that the veteran continued to 
suffer from a significant left shoulder disability with 
apparently a decreased range of motion compared to the last 
examination in 1998.

Following appellate review in December 2000, the Board 
determined that further VA examination was necessary in order 
to adjudicate the veteran's claim for an increased rating for 
his left shoulder disability.  The Board concluded that 
previous VA examinations did not adequately address 
functional loss of the shoulder that may result during flare-
ups or repeated use over time.

Pursuant to the directives in the December 2000 Remand, the 
RO proceeded to schedule the appropriate VA examinations.  
The veteran was scheduled for orthopedic and neurological 
examinations for rating purposes but the examinations were 
cancelled because of the veteran's failure to report for such 
examinations, according to October 2001 and November 2001 
computer printout notations.  

By a December 2002 rating decision, the RO confirmed and 
continued the 20 percent disability rating for the veteran's 
left shoulder.  The case was returned to the Board.  

The Board remanded the case again in June 2003.  It was noted 
that the record did not show that the veteran was informed of 
the consequences for failure to report for the VA 
examinations in October 2001 and November 2001.  In light of 
the consequences for failure to report for an examination 
without good cause shown, the Board remanded the case.  The 
RO was directed to explain to the veteran the consequences of 
the failure to report for examination.  Further VA orthopedic 
and neurologic examinations were to be scheduled. 

In a letter dated in June 2003, the RO notified the veteran 
of the provisions under 38 C.F.R. § 3.655.  In particular, 
the veteran was notified that failure to report for an 
examination without good cause shown may result in the denial 
of his claim.

In a computer printout it was indicated that the veteran 
failed to report for orthopedic and neurologic examinations 
scheduled for July 2003.  No explanation had been provided as 
to why the veteran failed to report for the examination.

In a Form 646 completed in October 2003, the veteran's 
representative stated that numerous unsuccessful attempts had 
been made to contact the veteran.

In this case, no explanation was rendered as to why the 
veteran repeatedly failed to report for the scheduled 
examinations. The Board finds that the veteran failed to 
report without good cause for the required examinations that 
were scheduled by the RO in compliance with the Board's 
Remands.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992); 38 
C.F.R. § 3.326 (2003).  Therefore, the Board is required by 
pertinent regulation to deny the instant claim.  38 C.F.R. § 
3.655.  The procedural prerequisites have been fully 
satisfied by the RO's prompt and complete communications.  
The veteran himself failed unilaterally to cooperate in the 
development of his own claim.  The Board is mindful that the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991) (per curiam).  Therefore, the appeal is 
denied.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder dislocation and anterior shoulder 
stabilization procedure with chronic pain and persistent 
instability is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



